Title: To James Madison from Jacquelin Ambler, 5 October 1782
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond Octo. 5. 1782
The Sheriffs having supplied us with a little more Money I was enabled to make a dividend among the Officers of Government— £120.. —.. for each of the Gentlemen of the Delegation. one half of this I just had time in the hurry of business to send you Mr. Harrison’s drft on Mr. Holker for last week; and should have sent you the other half this week but cannot get such a Bill as I like. I am really unhappy that the circumstances of the Treasury will not enable me to make a larger dividend. I am not insensible how extremely disagreeable your situations must be.
There is a terrible report circulating here respecting the Kentucky settlement. 60 or 70. are said to be cut off—among them Colo. Todd. I hope it is not true. if these people would suffer me I would write you a more decent scrawl but they oblige me to finish.
I am Dr. Sir Yrs.
J: A.
